PER CURIAM.
A petition for certiorari by Dade County seeks review of a circuit court order directing the Metropolitan Court of Dade County to tax costs for the respondent.
In March 1965 Haft had been convicted of criminal contempt by a judge of the Metropolitan Court of Dade County. The circuit court reversed this conviction in August 1965. Haft filed a motion to tax costs with the clerk of the Metropolitan Court in September 1965. The motion was denied in March 1967. Haft appealed to the circuit court, which ruled in his favor and entered the order taxing costs in March 1968. Dade County then filed the petition presently before us.
The petitioner urges that there is no statutory or other legal authority for the assessment of costs against it upon an appeal from the Metropolitan Court. We hold that Article XVI, § 9, of the Florida Constitution F.S.A. and § 939.15, Fla.Stat. (1967), F.S.A. authorize the assessment of costs in this situation. Respondent has urged that the statute grants authority for the assessment of costs upon reversal by the circuit court of any conviction in the Metropolitan Court of Dade County for violation of an ordinance. We expressly decline to so hold; such a holding would range beyond the issue presented in this case. We do hold that a conviction for criminal contempt is a conviction of a crime and is therefore within the purview of the statute. See Bloom v. State, 391 U.S. 194, 88 S.Ct. 1477, 20 L.Ed.2d 522 (U.S. May 20, 1968).
Accordingly, the petition for certiorari is denied.